DETAILED ACTION

This communication is in response to the claims filed on 28 October 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 112(a) rejection is removed.
Claims 1-23 are pending and have been examined, with claims 2, 6-7, 13, and 15-16 being canceled, and the Examiner determines that this action is in condition for Allowance.

EXAMINER’S AMENDMENT

The following amendments are made with the approval of the applicant’s representative, Shigeharu Furukawa.

Please amend claim 1 as follows:

A method implemented by an interactive device, the method comprising:

determining, by a camera of the interactive device, whether a plurality of objects is facing the interactive device and a time duration of stay exceeds a preset time duration;

in response to determining that the plurality of objects is facing the interactive device and the time duration of stay exceeds the preset time duration:

initiating a voice interaction between a closest object of the plurality of objects and the interactive device by actively providing an initial voice 

in response to the initial voice inquiry, receiving, by a microphone array of the interactive device, voice data of the closest object;

performing, by the microphone array, directional de-noising of the voice data based on information obtained by the camera and the microphone array including enhancing the voice data in a direction of the closest object while suppressing noises in directions different from the direction of the closest object; and

establishing the voice interaction between the closest object and the interactive device based on the voice data comprising:

performing a semantic analysis on the voice data;
determining whether the voice data is relevant to the interactive device based on a result of the semantic analysis; and

establishing the voice interaction between the closest object and the interactive device in response to determining that the voice data is relevant to the interactive device.



Claim 2 is canceled. 


Please amend claim 3 as follows:


The method of claim 1, wherein establishing the voice interaction between the closest object and the interactive device based on the voice data further comprising

performing a semantic analysis on the voice data;

obtaining an operational instruction that matches a result of the semantic analysis; and

controlling the interactive device according to the operational instruction.

Please amend claim 8 as follows:


One or more computer readable media storing executable instructions that, when executed one or more processors, cause the one or more processors to perform acts comprising:

 determining, by a camera of an interactive device, whether a plurality of objects is facing the interactive device;

in response to determining that the plurality of objects is facing the interactive device and a time duration of stay of the plurality of objects exceeds a preset time duration:

initiating a voice interaction between a closest object of the plurality of objects and the interactive device by actively providing an initial voice 

in response to the initial voice inquiry, receiving voice data of the closest object through a microphone array of the interactive device;

performing, by the microphone array, directional de-noising of the voice data based on information obtained by the camera and the microphone array including enhancing the voice data in a direction of the closest object while suppressing noises in directions different from the direction of the closest object;

establishing the voice interaction between the closest object and the interactive device;

performing a semantic analysis on the voice data;

determining whether the voice data is relevant to the interactive device based on a result of the semantic analysis; and

establishing the voice interaction between the closest object and the interactive device in response to determining that the voice data is relevant to the interactive device.


Claim 13 is canceled. 


Please amend claim 14 as follows:


A device comprising:

a camera configured to obtain an image;

one or more processors configured to:

determine whether a plurality of objects is facing the interactive device and stays for a time duration that exceeds a preset time duration, and
in response to determining that the plurality of objects is facing the interactive device and stays for the time duration that exceeds the preset time duration, initiate a voice interaction between a closest object of the plurality of objects and the interactive device by actively providing an initial voice inquiry from the interactive device to the closest object, the closest object being at a shortest linear distance from the interactive device among the plurality of objects; and

a microphone array configured to: 

receive voice data of the closest object in response to the initial voice inquiry, and
perform directional de-noising of the voice data based on information obtained by the camera and the microphone array including enhancing the 

wherein the one or more processors are further configured to establish the voice interaction between the closest object and the interactive device according to the voice data by:

performing a semantic analysis on the voice data;
obtaining an operational instruction that matches a result of the semantic analysis;

controlling the interactive device according to the operational instruction;
determining whether the voice data is relevant to the interactive device based on the result of the semantic analysis; and

establishing the voice interaction between the closest object and the interactive device in response to confirming a relevancy.

Claim 15 is canceled. 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes US 20180268747, which relies on provisional US 62/471900, in view of US 20170244942 (provisional Braun), US 20200005786 (Saito et 
	Saito et al., para [0122] and [0124] and fig. 5, 7, and 12, and Yamaya et al., para [0134] and fig. 10, both teach using camera information to de-noise voice data and find the direction of the closest object/user.
          However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“establishing the voice interaction between the closest object and the interactive device based on the voice data comprising:

performing a semantic analysis on the voice data;
determining whether the voice data is relevant to the interactive device based on a result of the semantic analysis; and

establishing the voice interaction between the closest object and the interactive device in response to determining that the voice data is relevant to the interactive device.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656